DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2021, 07/06/2021 and 11/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

ALLOWANCE
Applicant’s arguments, see pages 1-4, filed 08/25/2021, with respect to claims 1-18 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn. 

Claims 1-18 are now allowed.
 
The following is an examiner’s statement of reasons for allowance: Claims 1-18 are considered allowable for reasons set forth on page numbered 1-4 of the Remarks as Amendment/Req. Reconsideration after Non-Final Reject by Applicant filed on 08/25/2021. As stated on page 2 of the remark, Kaufman (20070052876 A1) fails to disclose “tune the first and second lenses to have different, respective first and second focal powers that bracket the distance indicated by the input”. Applicant further stated that The control circuitry of the adaptive spectacles receives an input indicative of the .

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 20, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872